[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTION TO MEMORANDUM OF DECISION OF JULY 11, 1990
The memorandum of decision of July 11, 1990 and filed on July 11, 1990 is corrected as follows:
The total damages caused by the take is found to be $149,500. Accordingly, judgment may enter for the plaintiffs in the amount of $149,500 less the amount of $52,000 already paid or an excess of $97,500. Accordingly, the judgment is corrected to be $97,500 and may so enter rather than $117,500.
It is so ordered.
LOUIS SHAPIRO, STATE TRIAL REFEREE